Exhibit 10.7

 

Fifth Amendment

To

Employment Agreement

 

THIS FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
this 31st day of December, 2008, by and between THE BANK OF HAMPTON ROADS
(“BHR”), a banking corporation organized and existing under the laws of the
Commonwealth of Virginia, its successors and assigns, HAMPTON ROADS BANKSHARES,
INC. (“HRB”), a Virginia corporation, its successors and assigns (collectively
BHR and HRB shall be the “Bank” or “Employer” and otherwise deemed synonymous as
the context may require); and JACK W. GIBSON (the “Executive”).

 

WHEREAS, BHR and the Executive entered into an Employment Agreement dated
October 9, 1987, (as amended, the “Agreement”), and the Agreement has been
amended by Amendment to Employment Agreement, Second Amendment to Employment
Agreement, and Third Amendment to Employment Agreement; and

 

WHEREAS, HRB was incorporated on February 28, 2001, and pursuant to a corporate
reorganization (the “Reorganization”) became the new parent company of BHR; and

 

WHEREAS, since the Reorganization, the Executive has served and continues to
serve as an executive officer of both BHR and HRB; and

 

WHEREAS, the Bank and Executive now desire to amend the Agreement to reflect the
Executive’s employment relationship with BHR and HRB and to amend certain other
provisions of the Agreement;

 

NOW, THEREFORE, the parties agree as follows:

 

1.         The second paragraph of Section 3(b) of the Agreement is deleted and
replaced by the following:

 

For purposes of this Agreement, the term “a change in control” is hereby defined
as the date that (i) any one person, or more than one person, acting as a group,
acquires ownership of stock of Hampton Roads Bankshares, Inc. that, together
with stock held by such person or group constitutes more than 50% of the total
fair market value or total voting power of the stock of Hampton Roads
Bankshares, Inc., (b) during any period of twelve consecutive months,
individuals who at the beginning of such period constituted the Board and any
new directors, whose election by the Board or nomination for election by Hampton
Roads Bankshares, Inc.'s stockholders was approved by a vote of at least
three-fourths (3/4ths) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board, or (c) during any period of twelve consecutive months,
(i) any one person, or more than one person, acting as a group, acquires
ownership of stock of Hampton Roads Bankshares, Inc. that, together with stock
held by such person or group constitutes more than 30% of the total voting power
of the stock of Hampton Roads Bankshares, Inc., and (ii) individuals who at the
beginning of such period constituted the Board cease in connection with such 30%
change in voting stock ownership, cease to constitute a majority of the Board.
Anything herein to the contrary notwithstanding, the definition of “Change in
Control” shall be interpreted so as to comply with the terms of Section 409A of
the Internal Revenue Code and the regulations thereunder.

1

 



 

--------------------------------------------------------------------------------

 

2.         Current Section 6 of the Agreement (“Miscellaneous”) is renumbered to
be Section 7 and new Section 6 is added to the Agreement as follows:

 

 

6.

Emergency Economic Stabilization Act of 2008 (“EESA”).

 

(a)       For purposes of this Section 6, a parachute payment is defined in Q&A
3 of Notice 2008-TAAP as any payment in the nature of compensation paid on
account of an applicable severance of employment to the extent that the
aggregate present value of such payments equals or exceeds an amount equal to
three times the base amount. A parachute payment shall be interpreted in a
manner that is consistent with Notice 2008-TAAP, Notice 2008-94 and all other
current or future guidance issued pursuant to Section 111(b)(2)(C) of EESA or
Section 280G(e) of the Internal Revenue Code of 1986, as amended (“Code”).

 

(b)     To the extent that any payment under this Agreement would be forfeited
as a prohibited parachute payment under Section 111(b)(2)(C) of EESA, the
Employer agrees to pay Executive an additional payment equal to the forfeited
payment plus one dollar, on July 1, 2012, or if later, the earliest date when
Section 111(b)(2)(C) of EESA no longer prohibits such payment. Such payment
shall be made in a single lump sum in cash, without interest. The Executive may
be entitled to severance payments from multiple agreements and plans. The
Employer, it its sole discretion, shall determine which payments shall be
delayed. Notwithstanding anything in this paragraph to the contrary, the
additional amounts due under the Agreement shall not be paid if the Treasury
Department or other governmental agency issues guidance subsequent to the date
of this Agreement that would prohibit such payment.

 

3.         Except as amended by this Amendment, the Agreement as originally
adopted and amended is hereby ratified and affirmed.

 

[Signature Page Follows]



2

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

THE BANK OF HAMPTON ROADS

 

 

Date Signed: December 31, 2008

By: /s/Emil A. Viola                          [SEAL]

 

      Emil A. Viola, Chairman

 

 

 

HAMPTON ROADS BANKSHARES, INC.

 

 



Date Signed: December 31, 2008

By: /s/Emil A. Viola                          [SEAL]



 

      Emil A. Viola, Chairman

 

 

 

 

EXECUTIVE:

 

 

Date Signed: December 31, 2008

/s/Jack W. Gibson                         

 

Jack W. Gibson

 

 

 

3

 



 

 